Case: 20-30765     Document: 00515978404        Page: 1   Date Filed: 08/13/2021




           United States Court of Appeals
                for the Fifth Circuit
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                    August 13, 2021
                                 No. 20-30765                        Lyle W. Cayce
                                                                          Clerk

   Sonia Poincon,

                                                          Plaintiff—Appellee,

                                     versus


   Offshore Marine Contractors, Incorporated,

                                   Defendant Third Party Plaintiff—Appellant,

                                     versus

   REC Marine Logistics, L.L.C., REC Marine,

                                              Third Party Defendant—Appellee.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:18-CV-10251


   Before Wiener, Elrod, and Higginson, Circuit Judges.
   Jennifer Walker Elrod, Circuit Judge:
         Offshore Marine Contractors, Inc.’s employee Sonia Poincon injured
   her neck in a collision caused by an REC Marine Logistics, L.L.C. vessel in
   2015. After Poincon injured her neck again by slipping and falling on an
Case: 20-30765      Document: 00515978404          Page: 2    Date Filed: 08/13/2021




                                    No. 20-30765


   Offshore Marine vessel in 2018, Offshore Marine sought contribution from
   REC for Poincon’s maintenance and cure.            The district court granted
   summary judgment to REC.           Because under governing Fifth Circuit
   precedent Offshore Marine has brought forth genuine issues of material fact
   as to whether REC caused in part Poincon’s need for maintenance and cure,
   we REVERSE and REMAND.

                                          I.
           In 2015, an REC vessel collided with an Offshore Marine liftboat.
   Sonia Poincon was working for Offshore Marine as a cook aboard the liftboat
   at the time. The collision threw her against a cabinet, injuring her head and
   neck.
           She was taken to a doctor on shore and diagnosed the same day with a
   mild cervical strain and contusion.         She did not seek further medical
   treatment after that out of fear of losing her job. She testified, however, that
   she continued to feel pain in her neck radiating down to her left hand in 2018.
   She worked through the pain and did not receive maintenance and cure for
   that accident.
           In 2018, Poincon was working aboard another Offshore Marine vessel
   when she slipped and fell while attempting to clear ice from the floor of the
   vessel’s walk-in freezer. Immediately, pain shot up her neck and down her
   back. Poincon testified that this pain was the same type of pain that she had
   been experiencing since the 2015 REC collision, but now more intense:
   “When I fall, I felt like my whole spine shoot out of my head.” At another
   point, though, Poincon declared that this new pain was “severe, constant and
   unique from any type of neck or back pain that I had experienced before the
   February 7, 2018 incident.” She also said that she experienced “headaches
   unlike any headaches I had experienced before the February 7, 2018
   incident.”




                                          2
Case: 20-30765         Document: 00515978404                Page: 3   Date Filed: 08/13/2021




                                          No. 20-30765


          Poincon sought medical treatment for her fall. She related to her
   doctor the details of her 2015 injury and the subsequent ongoing symptoms.
   Her doctor observed that “[a]s a result of two separate work-related
   accidents on a ship, the patient sustained injuries primarily to the cervical
   paraspinal region on the left, causing cervicogenic headaches, pain in the
   cervical paraspinal area radiating down the left upper extremity.” Based in
   part on the results of an MRI of Poincon’s neck, the doctor concluded that
   the force from Poincon’s 2018 fall “aggravated the cervical injuries from
   [her] previous [accident] with headaches again reported, severe neck pain,
   and pain down the left arm.” As part of her ongoing treatment, Poincon
   underwent surgery on her neck in October 2018 and another surgery on her
   lower back in May 2019.
          Poincon sued both Offshore Marine and REC. As a Jones Act seaman,
   Poincon asserted a Jones Act negligence claim, an unseaworthiness claim,
   and a claim for maintenance and cure against her employer Offshore Marine
   for her 2015 and 2018 injuries. Poincon asserted a single negligence claim
   against REC for her 2015 injuries. 1              Poincon’s complaint stated that
   “[j]urisdiction of [the district court] is based on the Jones Act (46 U.S.C.
   § 30104, et. seq.), and under the general maritime law.” It stated further that
   Poincon “desires and is entitled to a trial by jury on the issues sued upon
   herein.”
          The district court severed Poincon’s claims related to the 2015
   accident from her claims related to the 2018 accident because “there exist no
   common questions of fact concerning the liability of the distinct sets of
   defendants involved in the two incidents.” (emphasis in original). This left




          1
              REC has settled with Poincon on this claim.




                                                3
Case: 20-30765      Document: 00515978404          Page: 4   Date Filed: 08/13/2021




                                    No. 20-30765


   Offshore Marine as the sole defendant in the case concerning the 2018
   accident.
          Offshore Marine then filed a third-party complaint against REC
   seeking contribution to maintenance and cure paid for the 2018 injury. In
   response, REC moved for summary judgment on the third-party complaint.
   The district court granted summary judgment in favor of REC, concluding
   that the 2018 accident was not a foreseeable consequence of the 2015 collision
   and that the 2018 accident “was an intervening and superseding cause that
   cut off any liability REC may have had for maintenance and cure” related to
   the 2015 injury. The district court denied Offshore Marine’s subsequent
   motion to reconsider. Offshore Marine timely appealed.

                                            II.
          Before proceeding to the merits, we must assure ourselves of appellate
   jurisdiction.   Offshore Marine initially premised jurisdiction for this
   interlocutory appeal on 28 U.S.C. § 1292(a)(3), which authorizes appeals of
   interlocutory orders “determining the rights and liabilities of the parties to
   admiralty cases.” After initial briefing, we noticed a possible jurisdictional
   defect, so we asked the parties to submit supplemental briefs on whether
   § 1292(a)(3) applies to this case. They did so. After oral argument, Offshore
   Marine moved for the district court to certify its summary judgment order as
   final under Federal Rule of Civil Procedure 54(b), and the district court did
   so. We hold that this is a civil, rather than admiralty, case, and so our
   interlocutory appellate jurisdiction comes from the district court’s Rule
   54(b) certification, not § 1292(a)(3).
          In her complaint, Poincon asserted a statutory claim under the Jones
   Act and maritime claims under the general maritime law. See Powell v.
   Offshore Navigation, Inc., 644 F.2d 1063, 1068 (5th Cir. Unit A May 1981)
   (“A Jones Act claim is therefore a different cause of action altogether from




                                            4
Case: 20-30765       Document: 00515978404             Page: 5      Date Filed: 08/13/2021




                                        No. 20-30765


   claims that can be brought in federal court under admiralty jurisdiction; the
   parameters of this cause of action are defined by the statute and not by the
   general maritime law.”). Plaintiffs asserting maritime claims retain their
   right to pursue available civil remedies and invoke any applicable non-
   admiralty bases for federal jurisdiction.           28 U.S.C. § 1333 (conferring
   admiralty jurisdiction but “saving to suitors in all cases all other remedies to
   which they are otherwise entitled”). Poincon therefore had the option to file
   her complaint either on the “civil side” of the federal courts under federal
   question jurisdiction, id. § 1331, or on the “admiralty side” under federal
   admiralty jurisdiction, id. § 1333. 2 See Bodden v. Osgood, 879 F.2d 184, 186
   (5th Cir. 1989); Romero v. Int’l Terminal Operating Co., 358 U.S. 354, 380–81
   (1959).
          When a plaintiff asserts claims that can be brought under either the
   civil or admiralty jurisdiction of the federal courts, the plaintiff must elect
   admiralty jurisdiction under Federal Rule of Civil Procedure 9(h) to proceed
   in admiralty. Bodden, 879 F.2d at 186. The complaint does not have to
   explicitly cite to Rule 9(h), but it must at least include “a simple statement”
   invoking admiralty jurisdiction. Id. (quoting T.N.T. Marine Serv., Inc. v.
   Weaver Shipyards & Dry Docks, Inc., 702 F.2d 585, 588 (5th Cir. 1983)).
          Here, Poincon did not cite to Rule 9(h). We therefore look to the
   “totality of the circumstances” to determine if Poincon made the required
   “simple statement” to “properly invoke the district court’s admiralty


          2
              Traditionally, the term “admiralty” refers to the courts, jurisdiction, and
   procedure of maritime law, and “maritime” refers to the substantive law itself. David W.
   Robertson, Steven F. Friedell & Michael F. Sturley, Admiralty and Maritime Law in the
   United States 4 (3d ed. 2015). That distinction has faded over time, and “admiralty” and
   “maritime” are now used largely synonymously. Id. The distinction is helpful in this
   context, though, to conceptually separate the claims Poincon states (both maritime and
   statutory) from the jurisdiction she invokes (either admiralty or civil).




                                              5
Case: 20-30765        Document: 00515978404             Page: 6      Date Filed: 08/13/2021




                                         No. 20-30765


   jurisdiction.” Id.; accord T.N.T. Marine Serv., 702 F.2d at 587–88; see also
   Apache Corp. v. Glob. Santa Fe Drilling Co., 435 F. App’x 322, 325 (5th Cir.
   2011).
            Poincon’s original complaint included the following jurisdictional
   statement:
            Jurisdiction of this Honorable Court is based on the Jones Act
            (46 U.S.C. § 30104, et. seq.), and under the general maritime
            law for general maritime negligence and unseaworthiness and
            for maintenance and cure. Venue is proper in accordance with
            28 U.S.C. § 1391(b)(1).
   The complaint also requests a jury, which is not available in admiralty.
   Powell, 644 F.2d at 1070 (“There is not the slightest indication of any
   intention, or of any professional or lay demands for a change in the time-
   sanctioned mode of trying suits in admiralty without a jury . . . .” (quoting
   Romero, 358 U.S. at 369)).
            Poincon’s citation to the Jones Act as a basis for jurisdiction signals a
   desire to rely on federal question jurisdiction under 28 U.S.C. § 1331. See
   Romero, 358 U.S. at 381. Her jury demand likewise signals a desire to proceed
   on the civil side of the district court. 3 See Borne v. A & P Boat Rentals No. 4,
   Inc., 755 F.2d 1131, 1133 (5th Cir. 1985). The maritime claims Poincon asserts
   are all in personam claims rather than in rem claims, so none of her claims fall
   exclusively within admiralty. See T.N.T. Marine Serv., 702 F.2d at 587–88
   (noting that the plaintiff stated an in rem claim against the Tug OCEAN
   WIND, which “falls within the exclusive admiralty jurisdiction”); see also


            3
             Requesting a jury is not by itself dispositive. Had Poincon made a proper Rule
   9(h) designation and proceeded in admiralty, the district could have simply denied
   Poincon’s jury demand. Bodden, 879 F.2d at 186 (“Generally, merely requesting a jury trial
   does not change an admiralty claim, identified as such, to a non-admiralty claim. In such
   cases the district court should simply deny the request.”).




                                               6
Case: 20-30765        Document: 00515978404          Page: 7    Date Filed: 08/13/2021




                                      No. 20-30765


   Luera v. M/V Alberta, 635 F.3d 181, 190–91 (5th Cir. 2011) (permitting a
   plaintiff to proceed under the court’s civil diversity jurisdiction for in
   personam maritime claims while proceeding in admiralty for in rem maritime
   claims). Nowhere in her complaint is there an indication that she wishes to
   proceed in admiralty. In light of the totality of the circumstances, it is clear
   that Poincon did not elect admiralty jurisdiction, and therefore this is a civil
   case. See, e.g., Bodden, 879 F.2d at 186; Borne, 755 F.2d at 1133; see also Russell
   v. Jack Jackson, Inc., No. 02-31036, 2003 WL 21683485, at *2 (5th Cir. July
   18, 2003); Bayham v. Grosse Tete Well Serv., Inc., 510 F. App’x 329, 329–30
   (5th Cir. 2013); Lejano v. Soriamont S.S. Agencies, Inc., 33 F. App’x 704, at *3
   (5th Cir. 2002).
          The fact that Offshore Marine brought a maritime third-party claim
   against REC for contribution to Poincon’s maintenance and cure does not
   change this result. Just like Poincon’s maritime claims against Offshore
   Marine, Offshore Marine’s contribution claim can be brought on the civil
   side of the federal courts based on the federal question jurisdiction conferred
   by Poincon’s Jones Act claim. See Romero, 358 U.S. at 380–81; Fitzgerald v.
   U.S. Lines Co., 374 U.S. 16, 20–21 (1963). Moreover, the decision whether
   to proceed in admiralty belongs to Poincon as the plaintiff. Harrison v. Flota
   Mercante Grancolombiana, S.A., 577 F.2d 968, 987 (5th Cir. 1978). If we were
   to allow a defendant to re-designate a case as an admiralty case simply by
   seeking an interlocutory appeal under § 1292(a)(3), we would “emasculate
   the election given to the plaintiff by Rule 9(h)” and jeopardize the plaintiff’s
   Seventh Amendment right to a jury trial. Id.; see Bodden, 879 F.2d at 186; see
   also Fitzgerald, 374 U.S. at 20–21. Simply put, Offshore Marine’s appeal does
   not undermine Poincon’s election.
          “Since [Poincon]’s action does not come within the district court’s
   admiralty jurisdiction and because the order from which appeal is taken does
   not dispose of all claims and parties, [Federal Rule of Civil Procedure] 54(b)



                                           7
Case: 20-30765       Document: 00515978404          Page: 8   Date Filed: 08/13/2021




                                     No. 20-30765


   governs any appeal of the district court’s decisions.” Bodden, 879 F.2d at
   186. Under Rule 54(b), district courts “may direct entry of a final judgment
   as to one or more, but fewer than all, claims or parties only if the court
   expressly determines that there is no just reason for delay.” Fed. R. Civ. P.
   54(b); accord Stewart v. Miss. Transp. Comm’n, 586 F.3d 321, 327–28 (5th Cir.
   2009).
            Offshore Marine moved for the district court to expressly certify its
   summary judgment order in favor of REC as a final order under Rule 54(b).
   The district court did so, and we supplemented the record on appeal with
   that order. Accordingly, even though we do not have jurisdiction under
   § 1292(a)(3)’s special admiralty provision, we do have jurisdiction to proceed
   with this appeal based on the district court’s Rule 54(b) certification. Cf.
   Metallurgical Indus., Inc. v. Fourtek, Inc., 771 F.2d 915, 916 (5th Cir. 1985).
   Rule 54(b), rather than § 1292(a)(3), is the proper route to appellate
   jurisdiction over appeals of interlocutory decrees in civil cases presenting
   maritime claims.

                                         III.
            “We review a grant of summary judgment de novo, applying the same
   standard as the district court.” Combo Mar., Inc. v. U.S. United Bulk
   Terminal, LLC, 615 F.3d 599, 604 (5th Cir. 2010) (quoting QBE Ins. Corp. v.
   Brown & Mitchell, Inc., 591 F.3d 439, 442 (5th Cir. 2009)). Summary
   judgment is proper when “there is no genuine dispute as to any material fact
   and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.
   56(a). “A genuine dispute of material fact exists ‘if the evidence is such that
   a reasonable jury could return a verdict for the nonmoving party.’” Brackeen
   v. Haaland, 994 F.3d 249, 290 (5th Cir. 2021) (en banc) (quoting Anderson v.
   Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). In reviewing the record, we




                                          8
Case: 20-30765      Document: 00515978404          Page: 9   Date Filed: 08/13/2021




                                    No. 20-30765


   view “all the facts and evidence in the light most favorable to the non-
   movant.” Ortega Garcia v. United States, 986 F.3d 513, 524 (5th Cir. 2021).

                                        IV.
          The district court granted summary judgment to REC by relying on
   its own new rule for contribution claims involving multiple accidents: “a first
   accident’s maintenance and cure obligation ends where a second accident’s
   begins.”    This new statement of law foreclosed Offshore Marine’s
   contribution claim against REC because the 2018 accident succeeded the
   2015 accident caused by REC. The district court, however, erred by adopting
   a new rule of maritime law because our precedents, which analyze
   contribution claims under familiar tort principles of causation, ably address a
   sequence of accidents such as this. Under our governing precedent, Offshore
   Marine has established a genuine issue of a material fact, and therefore
   summary judgment is improper.

                                         A.
          On appeal, both parties agree that three cases—Bertram, Adams, and
   Savoie—developed the right of maritime employers to seek contribution to
   maintenance and cure in the Fifth Circuit and that those cases govern here.
   Bertram v. Freeport McMoran, Inc., 35 F.3d 1008, 1013 (5th Cir. 1994); Adams
   v. Texaco, Inc., 640 F.2d 618 (5th Cir. Unit A Mar. 1981); Savoie v. Lafourche
   Boat Rentals, Inc., 627 F.2d 722 (5th Cir. Unit A 1980). In the view of
   Offshore Marine, the district court erred by creating a new rule of law
   unmoored from these governing cases. REC counters that the district court,
   despite its clear statements to the contrary, simply applied the Bertram,
   Adams, and Savoie rule to correctly render judgment in its favor.
          The district court, however, approached this case as a novel set of
   facts requiring new law. It “searched in vain” for a perfectly factually
   analogous case in our caselaw and, having come up empty, made its new rule:




                                         9
Case: 20-30765       Document: 00515978404          Page: 10    Date Filed: 08/13/2021




                                     No. 20-30765


          The clearest way, then, to sort responsibility for an injured
          seaman’s maintenance and cure as between a
          shipowner/employer and a third-party tortfeasor is on an
          accident-by-accident basis, analyzing each accident—and the
          maintenance and cure incurred or paid for the same—as a
          discrete, distinct, and self-contained unit. In other words, a
          first accident’s maintenance and cure obligation ends where a
          second accident’s begins.
          In crafting this new rule, the district court departed from the clear law
   governing contribution claims in this circuit: a third party is liable for an
   employer’s expense of maintenance and cure to the extent that the third
   party’s negligence “caused or contributed to the employee’s injury” and
   need for maintenance and cure. Savoie, 627 F.2d at 724; accord Bertram, 35
   F.3d at 1013; Adams, 640 F.2d at 620–21; In re 4-K Marine, L.L.C., 914 F.3d
   934, 938 (5th Cir. 2019). Thus, to succeed on a claim for contribution, the
   maritime employer must show (i) negligence and (ii) causation. Bertram, 35
   F.3d at 1013; In re 4-K Marine, 914 F.3d at 938. The negligence element of a
   contribution claim is relatively straightforward, particularly in collision cases:
   did the third-party breach its duty of care? See Combo Mar., 615 F.3d at 604–
   05 (relating the presumption that a drifting or moving vessel is at fault in an
   allision or in a collision with a stationary vessel). The causation element
   proves more difficult, particularly when there may be a superseding cause.
   See id. at 606.
          Although a seaman’s maintenance-and-cure claim against the
   seaman’s maritime employer “is implied in the employment contract
   between” the two, a maritime employer’s claim against a third party for
   contribution to the expenses of maintenance and cure arises from the
   principles of common law tort adopted by the general maritime law. Bertram,
   35 F.3d at 1013 (quoting Brister v. A.W.I., Inc., 946 F.2d 350, 360 (5th Cir.
   1991)). In particular, the “common law negligence doctrines of proximate




                                          10
Case: 20-30765     Document: 00515978404            Page: 11    Date Filed: 08/13/2021




                                     No. 20-30765


   causation and superseding cause apply” to maritime claims.                   Stolt
   Achievement, Ltd. v. Dredge B.E. LINDHOLM, 447 F.3d 360, 367 (5th Cir.
   2006) (citing Exxon Co., U.S.A. v. Sofec, Inc., 517 U.S. 830, 836–39 (1996)).
   Familiar tort principles thus govern causation in claims for contribution to
   maintenance and cure. “Questions of causation in admiralty are questions of
   fact,” and they are best left to the factfinder—in this case, a jury—when
   there is a genuine dispute. Stolt Achievement, 447 F.3d at 367.
          Instead of applying this law to the causation question in this case, the
   district court crafted its new rule that, as a matter of law, a second accident
   relieves a third party of liability for contribution to maintenance and cure.
   According to the district court, “[t]he difficulties posed by applying the
   Adams/Savoie/Bertram regime to the different factual circumstances
   presented by two separate accidents (including different parties, injuries,
   fault, causation, shares of fault, etc.) are intractable and could be
   insurmountable.”
          The district court’s pragmatic concern is unfounded. Complicated
   questions of fact are routinely submitted to the factfinder. For example, in
   Stolt Achievement, an in rem action, the judge as factfinder ably parsed
   complicated fact disputes—such as the intensity of one ship’s bow wave, the
   degree of the other ship’s sheer, and the effect of both ships’ speed and
   positioning—to apportion fault for a collision in the Houston Ship Channel.
   447 F.3d at 362–63. Similarly, in Davis v. Odeco, Inc., the plaintiff alleged that
   exposure to hydrocarbons while aboard the defendant’s vessels caused in
   part the plaintiff’s Goodpasture’s Syndrome. 18 F.3d 1237, 1239 (5th Cir.
   1994). The jury, “entitled to infer causation from unexplained events,”
   decided the complicated medical causation question in the plaintiff’s favor
   and awarded damages under the Jones Act for negligence. Id. at 1242–43,
   1247–48.




                                           11
Case: 20-30765     Document: 00515978404             Page: 12   Date Filed: 08/13/2021




                                      No. 20-30765


          There is no reason to doubt that a jury, guided by tort principles, can
   navigate even the choppiest causation question. The potential complexity of
   Offshore Marine’s case for causation simply provides no basis for taking that
   fact question away from the jury. Cf., e.g., United Gas Pub. Serv. Co. v. Texas,
   303 U.S. 123, 140 (1938) (“[W]e have never held that it is beyond the power
   of the state to provide for the trial by a jury of questions of fact because they
   are complicated. Cases at law triable by a jury in the federal courts often
   involve most difficult and complex questions . . . .”); La. Generating, L.L.C.
   v. Ill. Union Ins. Co., 831 F.3d 618, 634 (5th Cir. 2016) (“We discern a genuine
   dispute of material fact in this complicated back-and-forth. Thus, summary
   judgment was improper . . . .”).
          The district court justified its new rule in part on the principle of
   “superseding cause,” but this makes the district court’s departure from
   precedent especially problematic because its rule effectively absolves REC of
   its burden of proving the superseding-cause affirmative defense at trial. See,
   e.g., Michaels v. Avitech, Inc., 202 F.3d 746, 752 (5th Cir. 2000); see also Stolt
   Achievement, 447 F.3d at 367–68. Typically, the defendant has the initial
   burden of demonstrating that a superseding cause cuts off its liability for an
   injury. Michaels, 202 F.3d at 752. Under the district court’s new rule, the
   plaintiff would have to preemptively establish that a subsequent accident, if
   any, is not a “second accident” within the contemplation of the district
   court’s rule. Such burden shifting departs from the simple negligence-and-
   causation showing required by Bertram, Adams, and Savoie. See Bertram, 35
   F.3d at 1012–13 (first citing Savoie, 627 F.2d at 723; and then citing Adams,
   640 F.3d at 620).
          In short, the district court erred by adopting its own new rule instead
   of analyzing REC’s summary judgment motion according to governing Fifth
   Circuit precedent. When a third party injures a seaman in an initial accident
   and a subsequent accident then aggravates that injury, giving rise to the need



                                           12
Case: 20-30765     Document: 00515978404           Page: 13   Date Filed: 08/13/2021




                                    No. 20-30765


   for maintenance and cure, the subsequent accident raises the fact-bound
   question of the extent to which the initial accident caused the need for
   maintenance and cure. Under longstanding Fifth Circuit precedent, familiar
   tort principles of causation—including the affirmative defense of
   superseding cause—govern the result.

                                         B.
          Offshore Marine has established a genuine dispute of material fact as
   to whether REC caused in part Poincon’s need for maintenance and cure.
   See Fed. R. Civ. P. 56(a); Savoie, 627 F.2d at 723–24. In its motion for
   summary judgment, REC pointed to an absence of evidence of causation and
   also asserted a superseding-cause affirmative defense. Once REC pointed to
   an absence of evidence of causation, the burden shifted to Offshore Marine
   to offer some evidence that raises a genuine dispute. In re La. Crawfish
   Producers, 852 F.3d 456, 462 (5th Cir. 2017) (citing Lindsey v. Sears Roebuck
   & Co., 16 F.3d 616, 618 (5th Cir. 1994)). Since REC bears the burden of
   proving its affirmative defense at trial, see Michaels, 202 F.3d at 752, REC
   “bears the initial responsibility of demonstrating the absence of [a genuine
   dispute] of material fact with respect to” superseding cause, Lindsey, 16 F.3d
   at 618. Offshore Marine has met its burden, but REC has not.
          Offshore Marine points to three main pieces of evidence to support its
   contention that the 2018 slip and fall aggravated Poincon’s 2015 injury. First,
   in her deposition Poincon testified that she experienced continuing neck pain
   from 2015 onward and that her 2018 fall intensified that same neck pain.
   Second, the physician who treated Poincon recorded in his notes that the
   2018 fall “aggravated the cervical injuries” from the 2015 collision. Third,




                                         13
Case: 20-30765        Document: 00515978404               Page: 14       Date Filed: 08/13/2021




                                          No. 20-30765


   Offshore Marine’s proposed expert opined in his report that “the 2015
   accident [was] the reason for her cervical issues.” 4
           Offshore Marine’s evidence, if credited, would allow a finder of fact
   to conclude that REC caused Poincon’s neck injury in 2015 and that the
   injury was later aggravated in 2018. Aggravation of a prior injury can be the
   basis for a contribution claim. See 1B Benedict on Admiralty § 47 (2020)
   (“Where a seaman is injured aboard one vessel and subsequently the injury
   becomes aggravated or reactivates on another vessel or vessels, all vessels
   involved are liable for maintenance and cure equally. However, if the injury
   was caused by the negligence or unseaworthiness of the first vessel, the later
   vessels may be entitled to reimbursement from the first vessel for their
   maintenance and cure payments.”); 1 Thomas J. Schoenbaum, Admiralty and
   Maritime Law § 6.35 (6th ed. 2018); see also Gauthier v. Crosby Marine Serv.,
   Inc., 499 F. Supp. 295, 297–98, 300 (E.D. La. 1980), aff’d, 752 F.2d 1085 (5th
   Cir. 1985); Gooden v. Sinclair Refin. Co., 378 F.2d 576, 581 (3d Cir. 1967);
   Gore v. Clearwater Shipping Corp., 378 F.2d 584, 586–87 (3d Cir. 1967).
   Offshore Marine has therefore demonstrated a genuine dispute as to a
   material fact.
           REC, conversely, has not shown the absence of a genuine dispute as
   to its superseding-cause affirmative defense.                “The superseding cause
   doctrine applies where the defendant’s negligence in fact substantially
   contributed to the plaintiff’s injury, but the injury was actually brought about


           4
              REC criticizes Offshore Marine’s proposed expert testimony as incompetent
   summary judgment evidence because the report is unsworn. Cf. Fed. R. Civ. P. 56(c)(2)
   (“A party may object that the material cited to support or dispute a fact cannot be presented
   in a form that would be admissible in evidence.”). Offshore Marine, however, did not need
   to produce an admissible form of the expert’s testimony to overcome summary judgment.
   Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986). It is enough that the evidence can be
   made admissible for trial. See id. REC has not supported its flat assertion that it cannot be.




                                                14
Case: 20-30765     Document: 00515978404              Page: 15   Date Filed: 08/13/2021




                                       No. 20-30765


   by a later cause of independent origin that was not foreseeable.” Stolt
   Achievement, 447 F.3d at 367–68.
          On appeal, REC argues that there is no evidence that Poincon would
   have required treatment for her 2015 neck injury without the subsequent
   2018 injury. But that assertion slightly misstates the superseding-cause issue.
   Offshore Marine must show that REC in some part caused the need for
   maintenance and cure. Bertram, 35 F.3d at 1014 (“[A] party whose neglect
   has caused or contributed to the need for maintenance and cure payments
   should reimburse the cost of those payments.” (quoting Savoie, 627 F.2d at
   723)). It is plausible that if Poincon had not suffered her 2015 neck injury
   from the REC collision, her 2018 slip and fall would not have injured her neck
   to the point of needing maintenance and cure. In that sense, the 2015
   collision would be a proximate cause of the need for maintenance and cure—
   i.e., the 2015 collision caused the injury and the 2018 slip and fall aggravated
   it. Cf. Michaels, 202 F.3d at 751 (determining that a genuine dispute of
   material fact existed as to whether a pilot’s negligence was the sole proximate
   cause of a malfunctioning airplane’s crash).
          Poincon’s deposition, her medical records, and Offshore Marine’s
   proposed expert’s report support the conclusion that Poincon had the same
   neck injury from the time of the 2015 injury onward, and that the 2018 slip
   and fall simply worsened it to the point of Poincon needing maintenance and
   cure. Because there is a genuine dispute here, REC has not shown that it is
   “entitled to judgment as a matter of law” on its superseding-cause
   affirmative defense. Fed. R. Civ. P. 56(a).

                                   *        *         *
          For the reasons set forth above, the judgment of the district court is
   REVERSED, and the case is REMANDED for further proceedings
   consistent with this opinion.




                                            15